Case 1:19-cr-00264-WJM Document 142 Filed 08/01/21 USDC Colorado Page 1 of 4




             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF COLORADO

Criminal Case No.: 19-cr-00264-WJM
UNITED STATES OF AMERICA,
      Plaintiff,
v.
1. TIMOTHY SPIKES,
2. SYLVIA MONTOYA


      Defendants.
______________________________________________________________________

                     GOVERNMENT’S WITNESS LIST
______________________________________________________________________


      The United States of America, by and through the undersigned Assistant United

States Attorney, submits the following witness list for the jury trial set to commence on

August 16, 2021.
Case 1:19-cr-00264-WJM Document 142 Filed 08/01/21 USDC Colorado Page 2 of 4




Respectfully submitted August 1, 2021

                                                   MATTHEW T. KIRSCH
                                                   ACTING UNITED STATES ATTORNEY

                                                   s/ Celeste Rangel
                                                   Celeste Rangel
                                                   Assistant United States Attorney
                                                   1801 California Street, Suite 1600
                                                   Denver, CO 80202
                                                   Tel: 303-454-0100
                                                   celeste.rangel@usdoj.gov
                                                   Attorney for the government




                                CERTIFICATE OF SERVICE


        I hereby certify that on this 1st day of August, 2021, I electronically filed the
foregoing Government’s Witness List using the CM/ECF system which will send
notification of such filing to all counsel of record in this case.




                                            s/Celeste Rangel
                                            CELESTE RANGEL
                                            Assistant United States Attorney
Case 1:19-cr-00264-WJM Document 142 Filed 08/01/21 USDC Colorado Page 3 of 4




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                  Judge William J. Martínez



Case No. _19-cr-264__________                                      Date _July 26, 2021_____

Case Title _United States v. Timothy Spikes, et al._____________________________

                                    ____United States’______________ FINAL WITNESS LIST
                                         (Plaintiff / Defendant)

         WITNESS & DATE                           PROPOSED LENGTH OF TESTIMONY
Eric Dortch (will call) – August 16
                                                 Direct: 45      Cross:       Total:
                                                           30-
Shane Abraham (will call) – August 16
                                                 Direct:   45    Cross:       Total:
Jonathan Christian (will call) – August
16-17                                            Direct: 45      Cross:       Total:
                                                           60-
Anthony Foster (will call) – August 17-18
                                                 Direct:   75    Cross:       Total:
Charles Wingard (may call) (COC) –
August 17                                        Direct: 15      Cross:       Total:
Kimberly Hamel (will call) – August 17
                                                 Direct: 45      Cross:       Total:
                                                           20-
Jose Diaz (will call) – August 17
                                                 Direct:   30    Cross:       Total:
                                                           60-
Ian Wallace (will call) – August 17-18
                                                 Direct:   75    Cross:       Total:
                                                           20-
Andrew Merino (will call) – August 17
                                                 Direct:   30    Cross:       Total:
                                                           20-
Summer Day (will call) – August 17
                                                 Direct:   30    Cross:       Total:
Rosa Gonzalez-Marin (will call) – August
18                                               Direct: 20      Cross:       Total:
                                                           20-
Joshua Herko (will call) – August 18
                                                 Direct:   30    Cross:       Total:
                                                           20-
Greg Dulayey (will call) – August 18
                                                 Direct:   30    Cross:       Total:
                                                           10-
Terrence Waldie (will call) – August 18
                                                 Direct:   15    Cross:       Total:
                                                           15-
Mario Vasquez (will call) – August 18
                                                 Direct:   20    Cross:       Total:
Jamie Akens (will call) – August 18
                                                 Direct: 45      Cross:       Total:
                                                           20-
Zachary Ben-Attar (will call) – August 18
                                                 Direct:   30    Cross:       Total:
Mark Sonnendecker (will call) – August                     75-
18                                               Direct:   90    Cross:       Total:
Case 1:19-cr-00264-WJM Document 142 Filed 08/01/21 USDC Colorado Page 4 of 4




                                                      30-
Timothy Goss (may call) – August 18
                                            Direct: 45      Cross:   Total:
                                                      30-
Matthew Pound (may call) – August 18
                                            Direct:   45    Cross:   Total:
Chemist Stephen Sassetti (will call) –                45-
August 18-19                                Direct:   60    Cross:   Total:
                                                      75-
Phillip Coleman (will call) – August 19
                                            Direct:   90    Cross:   Total:
                                                      15-
James Mitchell (will call) – August 18-19
                                            Direct:   20    Cross:   Total:
Verizon representative (will call) –                  45-
August 18                                   Direct:   60    Cross:   Total:
                                                      30-
Amy Williams (may call) – August 19
                                            Direct:   45    Cross:   Total:
Jeff Wheelis (may call) (COC) – August                10-
18-19                                       Direct:   15    Cross:   Total:
